DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-2, 6-8, 11-14, 17-18, and 21-25 are pending.
Claims 3-5, 9-10, 15-16, and 19-20 are cancelled.
Claims 1, 6-7, 11-12, 14, and 23-25 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8, 11-13, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (US Pub. 2002/0020358) in view of Behdjat (US Pub. 2015/0050819) and Ota (JP-2004-296553, using the attached machine translation).
Regarding claim 1
an opaque annulus ([0024] and Fig. 2, annular preheat ring #228; [0025]: silicon carbide coated graphite - opaque) comprising: 
an inner side (see annotated Hey Fig. 2 below, inner/outer sides as divided by vertical dashed line) having an upper edge (see below), a lower edge (see below), an inner surface extending from the upper edge to the lower edge of the inner side, and a first thickness (horizontal thickness “A” of inner side, as below); 
an outer side (see below) having an upper edge (see below), a lower edge (see below), an outer surface extending from the upper edge to the lower edge of the outer side, and a second thickness greater than the first thickness (see below, vertical thickness “B” of outer side is greater than horizontal thickness “A” of inner side); 
a top surface radially extending from the upper edge of the inner side to the upper edge of the outer side (see below); 
a bottom surface and an inner lip (see below), wherein the inner lip extends from the lower edge of the inner side to an inner edge of the bottom surface (see below, continuous surface from inner lip to the bottom surface), and wherein the bottom surface radially extends from the inner lip to the lower edge of the outer side (see below, continuous surface from inner lip to lower edge of the outer side in a radially outwardly extending direction); and
a third thickness of the opaque annulus measured between the top surface and the inner curved edge of the bottom surface (see below, vertical thickness “C”), wherein the third thickness is greater than the second thickness (see below, “C” greater than “B”).

    PNG
    media_image1.png
    490
    911
    media_image1.png
    Greyscale

To clarify the Examiner’s interpretation, use of the word “side” as an alternative to the previous word “portion” does little to change the interpretation of the claim. Merriam-Webster dictionary defines “side” as “a place, space, or direction with respect to a center or to a line of division”, which has significant structural overlap with the word “portion”, defined as “an often limited part of a whole” (Merriam-Webster). As such, the claim is still met by arbitrary inner and outer subdivisions of the annulus.
Furthermore, the claim only defines a specific orientation of the third thickness, which is written as between structural elements of the top/bottom surfaces of the annulus. The second and third thicknesses, however, can be met by any thickness- vertical, horizontal, diagonal, etc. As such, Hey continues to meet the limitations of the claim as above.

Hey does not teach wherein the opaque annulus is quartz.

Hey and Behdjat both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the opaque annulus as taught by Hey using the opaque black quartz material as taught by Behdjat in order to enhance the dimensional stability at high temperatures, provide a lower/more matching coefficient of thermal expansion, and improve temperature measurement accuracy (Behdjat – [0032]).

Modified Hey does not teach wherein the edges of the annulus are curved.
However, Ota teaches curved edges of an annulus (Ota – pg. 4, [0028] and Figs. 2-3, rounded corner #101 of focus ring #10).
Modified Hey and Ota both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the annulus as taught by the modified Hey apparatus by rounding the corners as taught by Ota in order to prevent chipping and cracking of the corners (Ota – pg. 2, [0009]).

Alternatively/additionally, the limitations of the claim concerning “a bottom surface” and its related edges/surfaces would be an obvious matter of design choice. As is depicted below in annotated Fig. 3 of the instant Application, the features as circled 

    PNG
    media_image2.png
    287
    323
    media_image2.png
    Greyscale


Regarding claim 2, Hey does not teach wherein the opaque annulus is made of silicon black quartz.
However, Behdjat teaches an opaque black quartz material (Behdjat – [0020] and [0032]) for an annulus (Behdjat – [0027] and Fig. 1/2A, ring body/support cylinder #30/#200).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the opaque annulus as taught by Hey using the opaque black quartz material as taught by Behdjat in order to enhance the dimensional stability at high temperatures, provide a lower/more matching coefficient of 

Regarding claim 6, modified Hey does not teach wherein the top surface of the opaque quartz annulus is concave.
However, Ota teaches curved edges of an annulus (Ota – pg. 4, [0028] and Figs. 2-3, rounded corner #101 of focus ring #10).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the annulus as taught by the modified Hey apparatus by rounding the corners as taught by Ota in order to prevent chipping and cracking of the corners (Ota – pg. 2, [0009]). As such, the modified Hey annulus would have a downwardly concave top surface.


Regarding claim 7, Hey teaches an apparatus for processing a substrate ([0023] and Fig. 2, apparatus #210), comprising: 
a chamber body having a side wall and a bottom wall defining an interior processing region ([0023] and Fig. 2, chamber #212 with side wall #218, lower domes #216, and processing volume #222); 
a substrate support disposed in the interior processing region of the chamber body ([0024] and Fig. 2, susceptor #220); 
a ring support extending inwardly from the side wall ([0023] and Fig. 2, lower liner #284 supporting preheat ring #228); and 
a cover disposed on the ring support ([0024] and Fig. 2, annular preheat ring #228 fixed to liner #284), wherein the cover comprises an opaque annulus ([0024] and Fig. 2, annular preheat ring #228; [0025]: silicon carbide coated graphite – opaque), wherein the opaque annulus comprises:Page 26377556Appl. No. 15/913,496Docket No.: 024119US01Response to Final Office Action dated April 28, 2020 
an inner side (see annotated Hey Fig. 2 below, inner/outer sides as divided by vertical dashed line) having an upper edge (see below), a lower edge (see below), an inner surface extending from the upper edge to the lower edge of the inner side, and a first thickness (horizontal thickness “A” of inner side, as below); 
an outer side (see below) having an upper edge (see below), a lower edge (see below), an outer surface extending from the upper edge to the lower edge of the outer side, and a second thickness greater than the first thickness (see below, vertical thickness “B” of outer side is greater than horizontal thickness “A” of inner side); 
a top surface radially extending from the upper edge of the inner side to the upper edge of the outer side (see below); 
a bottom surface and an inner lip (see below), wherein the inner lip extends from the lower edge of the inner side to an inner edge of the bottom surface (see below, continuous surface from inner lip to the bottom surface), and wherein the bottom surface radially extends from the inner lip to the lower edge of the outer side (see below, continuous surface from inner lip to lower edge of the outer side in a radially outwardly extending direction); and
a third thickness of the opaque annulus measured between the top surface and the inner curved edge of the bottom surface (see below, vertical thickness “C”), 

    PNG
    media_image1.png
    490
    911
    media_image1.png
    Greyscale

To clarify the Examiner’s interpretation, use of the word “side” as an alternative to the previous word “portion” does little to change the interpretation of the claim. Merriam-Webster dictionary defines “side” as “a place, space, or direction with respect to a center or to a line of division”, which has significant structural overlap with the word “portion”, defined as “an often limited part of a whole” (Merriam-Webster). As such, the claim is still met by arbitrary inner and outer subdivisions of the annulus.
Furthermore, the claim only defines a specific orientation of the third thickness, which is written as between structural elements of the top/bottom surfaces of the annulus. The second and third thicknesses, however, can be met by any thickness- vertical, horizontal, diagonal, etc. As such, Hey continues to meet the limitations of the claim as above.


However, Behdjat teaches an opaque black quartz material (Behdjat – [0020] and [0032]) for an annulus (Behdjat – [0027] and Fig. 1/2A, ring body/support cylinder #30/#200).
Hey and Behdjat both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the opaque annulus as taught by Hey using the opaque black quartz material as taught by Behdjat in order to enhance the dimensional stability at high temperatures, provide a lower/more matching coefficient of thermal expansion, and improve temperature measurement accuracy (Behdjat – [0032]).

Modified Hey does not teach wherein the edges of the annulus are curved.
However, Ota teaches curved edges of an annulus (Ota – pg. 4, [0028] and Figs. 2-3, rounded corner #101 of focus ring #10).
Modified Hey and Ota both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the annulus as taught by the modified Hey apparatus by rounding the corners as taught by Ota in order to prevent chipping and cracking of the corners (Ota – pg. 2, [0009]).

Alternatively/additionally, the limitations of the claim concerning “a bottom surface” and its related edges/surfaces would be an obvious matter of design choice. As 

    PNG
    media_image2.png
    287
    323
    media_image2.png
    Greyscale


Regarding claim 8, Hey does not teach wherein the opaque annulus comprises silicon black quartz.
However, Behdjat teaches an opaque black quartz material (Behdjat – [0020] and [0032]) for an annulus (Behdjat – [0027] and Fig. 1/2A, ring body/support cylinder #30/#200).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the opaque annulus as taught by Hey using the opaque black quartz material as taught by Behdjat in order to enhance the dimensional stability at high temperatures, provide a lower/more matching coefficient of 

Regarding claim 11, Hey teaches wherein a top of the inner side is on the same plane as a top of the substrate support (Hey - Fig. 2, inward top surface of #228 appears level/coincident with top of #220).

Regarding claim 12, Hey teaches wherein a top of the outer side is on the same plane as a top of the substrate support (Hey - Fig. 2, outward top surface of #228 appears level/coincident with top of #220).

Regarding claim 13, Hey teaches a gap between the cover and the substrate support (Hey – Fig. 2, gap #229 between #228 and #220).

Regarding claim 23, Hey teaches the inner lip, the lower edge of the inner side, and the inner edge of the bottom surface (see below, as reproduced from claim 1).

    PNG
    media_image1.png
    490
    911
    media_image1.png
    Greyscale


curved concave portion disposed between the lower curved edge of the inner side and the inner curved edge of the bottom surface (italicized portions used to show features absent from Hey).
However, Ota teaches curved edges of an annulus (Ota – pg. 4, [0028] and Figs. 2-3, rounded corner #101 of focus ring #10).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the annulus as taught by the modified Hey apparatus by rounding the corners as taught by Ota in order to prevent chipping and cracking of the corners (Ota – pg. 2, [0009]). As such, the modified Hey apparatus would have a curved concave portion disposed between the lower curved edge of the inner side and the inner curved edge of the bottom surface, as in the Examiner’s depiction below.

    PNG
    media_image3.png
    523
    855
    media_image3.png
    Greyscale


Regarding claim 24, Hey teaches the inner lip, the lower edge of the inner side, and the inner edge of the bottom surface (see below, as reproduced from claim 7).

    PNG
    media_image1.png
    490
    911
    media_image1.png
    Greyscale


Hey modified by Behdjat does not teach wherein the inner lip has a curved concave portion disposed between the lower curved edge of the inner side and the inner curved edge of the bottom surface (italicized portions used to show features absent from Hey).
However, Ota teaches curved edges of an annulus (Ota – pg. 4, [0028] and Figs. 2-3, rounded corner #101 of focus ring #10).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the annulus as taught by the modified Hey apparatus by rounding the corners as taught by Ota in order to prevent chipping and cracking of the corners (Ota – pg. 2, [0009]). As such, the modified Hey apparatus would have a curved concave portion disposed between the lower curved edge of the inner side and the inner curved edge of the bottom surface, as in the Examiner’s depiction below.

    PNG
    media_image3.png
    523
    855
    media_image3.png
    Greyscale


Claims 14, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (US Pub. 2002/0020358) in view of Ota (JP-2004-296553, using the attached machine translation).
Regarding claim 14, Hey teaches an apparatus for processing a substrate ([0023] and Fig. 2, apparatus #210), comprising: 
a chamber body having a side wall and a bottom wall defining an interior processing region ([0023] and Fig. 2, chamber #212 with side wall #218, lower domes #216, and processing volume #222); 
a substrate support disposed in the interior processing region of the chamber body ([0024] and Fig. 2, susceptor #220); 
a ring support extending inwardly from the side wall ([0023] and Fig. 2, lower liner #284 supporting preheat ring #228); and Page 36377556Appl. No. 15/913,496Docket No.: 024119US01Response to Final Office Action dated April 28, 2020
a cover disposed on the ring support ([0024] and Fig. 2, annular preheat ring #228 fixed to liner #284), wherein the cover comprises an annulus ([0024] and Fig. 2, annular preheat ring
an outer side (see below) having an upper edge (see below), a lower edge (see below), an outer surface extending from the upper edge to the lower edge of the outer side, and a first thickness (see below, vertical thickness “A” of part of the outer side); 
an inner side (see annotated Hey Fig. 2 below, inner/outer sides as divided by vertical dashed line) having an upper edge (see below), a lower edge (see below), an inner surface extending from the upper edge to the lower edge of the inner side, and a second thickness greater than the first thickness (horizontal thickness “B” of inner side greater than vertical thickness “A” of outer side, as below), wherein a top of the outer side is on the same plane as a top of the substrate support (Hey – Fig. 2, outward top surface of #228 appears level/coincident with top of #220), and wherein a top of the inner side is on a different plane than the top of the substrate support (see directly below, the drawn plane does not intersect the top of the substrate support and does intersect the top of the inner side);

    PNG
    media_image4.png
    340
    533
    media_image4.png
    Greyscale

a top surface radially extending from the upper edge of the inner side to the upper edge of the outer side (see below); 
a bottom surface and an inner lip (see below), wherein the inner lip extends from the lower edge of the inner side to an inner edge of the bottom surface (see below, continuous surface from inner lip to the bottom surface), and wherein the bottom surface radially extends from the inner lip to the lower edge of the outer side (see below, continuous surface from inner lip to lower edge of the outer side in a radially outwardly extending direction); and
a third thickness of the opaque annulus measured between the top surface and the inner curved edge of the bottom surface (see below, vertical thickness “C”), wherein the third thickness is greater than the second thickness (see below, “C” greater than “B”).

    PNG
    media_image5.png
    484
    911
    media_image5.png
    Greyscale

To clarify the Examiner’s interpretation, use of the word “side” as an alternative to the previous word “portion” does little to change the interpretation of the claim. Merriam-space, or direction with respect to a center or to a line of division”, which has significant structural overlap with the word “portion”, defined as “an often limited part of a whole” (Merriam-Webster). As such, the claim is still met by arbitrary inner and outer subdivisions of the annulus.
Furthermore, the claim only defines a specific orientation of the third thickness, which is written as between structural elements of the top/bottom surfaces of the annulus. The second and third thicknesses, however, can be met by any thickness- vertical, horizontal, diagonal, etc. As such, Hey continues to meet the limitations of the claim as above.
Additionally, the limitation “wherein a top of the inner side is on a different plane than the top of the substrate support” is an extremely broad limitation, as it does not require that the plane be horizontal. As such, Hey teaches the limitation, as above.

Hey does not teach wherein the edges of the annulus are curved.
However, Ota teaches curved edges of an annulus (Ota – pg. 4, [0028] and Figs. 2-3, rounded corner #101 of focus ring #10).
Hey and Ota both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the annulus as taught by the modified Hey apparatus by rounding the corners as taught by Ota in order to prevent chipping and cracking of the corners (Ota – pg. 2, [0009]).



    PNG
    media_image2.png
    287
    323
    media_image2.png
    Greyscale


Regarding claim 21, Hey teaches wherein the annulus comprises graphite (Hey – [0025]: preheat ring #228 made from silicon carbide coated graphite).

Regarding claim 22, Hey teaches wherein the annulus comprises graphite coated with silicon carbide (Hey – [0025]: preheat ring #228 made from silicon carbide coated graphite).

Regarding claim 25, Hey teaches the inner lip, the lower edge of the inner side, and the inner edge of the bottom surface (see below, as reproduced from claim 14).

    PNG
    media_image5.png
    484
    911
    media_image5.png
    Greyscale


Hey does not teach wherein the inner lip has a curved concave portion disposed between the lower curved edge of the inner side and the inner curved edge of the bottom surface (italicized portions used to show features absent from Hey).
However, Ota teaches curved edges of an annulus (Ota – pg. 4, [0028] and Figs. 2-3, rounded corner #101 of focus ring #10).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the annulus as taught by the modified Hey apparatus by rounding the corners as taught by Ota in order to prevent chipping and cracking of the corners (Ota – pg. 2, [0009]). As such, the modified Hey apparatus would have a curved concave portion disposed between the lower curved edge of the inner side and the inner curved edge of the bottom surface, as in the Examiner’s depiction below.

    PNG
    media_image3.png
    523
    855
    media_image3.png
    Greyscale


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (US Pub. 2002/0020358) and Ota (JP-2004-296553, using the attached machine translation), as applied to claims 14, 21-22, and 25 above, and further in view of Behdjat (US Pub. 2015/0050819).
The limitations of claims 14, 21-22, and 25 are set forth above.
Regarding claim 17, modified Hey does not teach wherein the annulus comprises an opaque quartz material.
However, Behdjat teaches an opaque black quartz material (Behdjat – [0020] and [0032]) for an annulus (Behdjat – [0027] and Fig. 1/2A, ring body/support cylinder #30/#200).
Modified Hey and Behdjat both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the opaque annulus as taught by modified Hey using the opaque black quartz material as taught by Behdjat in order to enhance the dimensional stability at high temperatures, provide a lower/more matching 

Regarding claim 18, modified Hey does not teach wherein the opaque quartz material is silicon black quartz.
However, Behdjat teaches an opaque black quartz material (Behdjat – [0020] and [0032]) for an annulus (Behdjat – [0027] and Fig. 1/2A, ring body/support cylinder #30/#200).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the opaque annulus as taught by modified Hey using the opaque black quartz material as taught by Behdjat in order to enhance the dimensional stability at high temperatures, provide a lower/more matching coefficient of thermal expansion, and improve temperature measurement accuracy (Behdjat – [0032]).

Response to Arguments
Claim 14 has been amended to correct a minor informality raised in the previous Office Action. As such, the objection to claim 14 is withdrawn.

Applicant argues that independent claims 1, 7, and 14, as amended, are not met by the prior art of record, notably Hey, as pertains to the newly added “third thickness” limitations. Respectfully, the Examiner disagrees.

As is set forth above, Hey teaches the following (reproduced from claim 1):

    PNG
    media_image1.png
    490
    911
    media_image1.png
    Greyscale

Claims 1 and 7, as amended, broadly claim “an inner side having…a first thickness” and “an outer side having…a second thickness greater than the first thickness.” Claim 14 contains a similar recitation, with inner/outer sides switched. The limitations broadly encompass a “thickness” in any direction (vertical, horizontal, diagonal, etc.). With this interpretation, thicknesses “A” and “B” are not fixed to a particular direction, and can be interpreted as above to meet the limitations of the claims.
Only the limitation concerning “a third thickness” (“C”, as above) has additional clarifying structural language, which identifies it as a thickness between top and bottom surfaces (limiting to a vertical thickness only). 
As such, Hey continues to meet the limitations of the claims as are set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718